Case 1:20-cv-00275-MN-JLH Document 74 Filed 02/26/21 Page 1 of 2 PageID #: 1838




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                  )
     IN RE PATTERN ENERGY GROUP INC.              )
                                                      C.A. No. 20-275 (MN) (JLH)
     SECURITIES LITIGATION                        )
                                                  )

                   ORDER ADOPTING REPORT & RECOMMENDATION

         At Wilmington, this 26th day of February 2021:

         WHEREAS, on January 28, 2021, Magistrate Judge Hall issued a Report &

 Recommendation (“the Report”) (D.I. 68) in this action, recommending that the Court grant

 Defendants’ motions to dismiss (D.I. 48, 50) without prejudice 1;

         WHEREAS, notwithstanding that the Report allowed Lead Plaintiffs 2 leave to amend to

 cure the deficiencies in the Complaint, Lead Plaintiffs objected to the Report (D.I. 71) and both

 Pattern Energy Group Inc. and the individual defendants 3 and Riverstone Holdings LLC,

 Riverstone Pattern Energy II Holdings, L.P., and Pattern Energy Group 2 LP (together with Pattern

 Energy Group Inc. and the individual defendants, “Defendants”) timely responded to the

 objections (D.I. 72, 73);



 1
         At the hearing before Judge Hall, Defendants opposed allowing an opportunity to amend,
         but Judge Hall recommended that Plaintiffs be granted leave to amend their complaint
         within thirty days. (D.I. 68 at 34 & n.14).
 2
         The Lead Plaintiffs are The Arbitrage Fund, Water Island Merger Arbitrage Institutional
         Commingled Fund, LP, Morningstar Alternatives Fund a series of Morningstar Funds
         Trust; Litman Gregory Masters Alternative Strategies Fund, Columbia Multi-Manager
         Alternative Strategies Fund, Water Island Diversified Event-Driven Fund, Water Island
         LevArb Fund, LP, and Water Island Long/Short Fund. (See D.I. 26 at 1; see also D.I. 71
         at 1 & n.1).
 3
         The individual defendants are Alan R. Batkin, Edmund John Philip Browne, Richard A.
         Goodman, Douglas G. Hall, Patricia M. Newson, Mona K. Sutphen, Michael Garland,
         Hunter Armistead, Daniel Elkort, Michael Lyon, Deborah McAdam, Esben Pedersen, and
         Christopher Shugart. (See D.I. 72 at 1 n.1).
Case 1:20-cv-00275-MN-JLH Document 74 Filed 02/26/21 Page 2 of 2 PageID #: 1839




        WHEREAS, the Court has considered de novo the objected-to portions of the Report, the

 relevant portions of Defendants’ motions to dismiss, Lead Plaintiffs’ response to the motions

 (D.I. 60) and Defendants’ replies (D.I. 62, 63); and

        WHEREAS, having reached the same conclusions as set forth by Judge Hall, the Court

 concludes that the Report should be adopted.

        THEREFORE, IT IS HEREBY ORDERED that Lead Plaintiffs’ objections are

 OVERRULED, the Report is ADOPTED, and Defendants’ motions to dismiss are GRANTED.

 Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE. 4 Lead Plaintiffs shall be given thirty

 (30) days to file a further Amended Complaint to cure the deficiencies set forth in the Report.




                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




 4
        The Court questions whether Lead Plaintiffs’ objections to the Report are a prudent use of
        the parties’ – and the Court’s – time when the recommended dismissal was without
        prejudice and Lead Plaintiffs made no indication that they intended to stand on their
        Complaint.


                                                  2
